 534DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmedberg Machine & Tool, Inc. and Joseph P.Mayer. Case 13-CA-18285May 15, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn January 24, 1980, Administrative Law JudgeJames M. Fitzpatrick issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Smedberg Machine & Tool, Inc., Chicago, Illinois,its officers, agents, successors, and assigns, shalltake the action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph 2(a) ofthe recommended Order:"(a) Make Joseph Mayer whole for any loss ofearnings incurred from December 11, 1978, toApril 13, 1979, in the manner set forth in the sec-tion entitled 'The Remedy."'2. Substitute the attached notice for that of theAdministrative Law Judge.' Respondent has excepted to certain credibility findings made by theAdministrative .aw Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vilces us that the resolutions are incorrekt Standard Dry Hall Products.inc.. 91 NRII 544 (1950), eifd 188 2d 362 (3d Cir 1951) We havecarefully examined he record ad find no basis for reversing his findings.I In his Decision, the Admilistratise I.aw Judge specifically foundthat employee Mayer was unequivocally recalled to his psition effectiveApril 13, 1979, that any backpay to which he was entitled should betolled as of that (late, and that the parties had stipulated that Meyerwaived reisltatemenl. However, in the remedy portion of his )ecisionand i his recommenrded Order, the Administrative L.aw Judge reconm-metndcd that Rcspondent be ordered to offer Mayer inlinediate and fullreillstatement ith full backpay W'e shall modify the recomnmelided()rder to require only that Mayer he made whole for ally lss of earningsilcurred from the date lof his discharge to April 13, 1479, iad shall ubsti-tute a nuc.'. notice249 NLRB No. 76APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT layoff or terminate employeesfor engaging in concerted or union activities.WE WILL NOT interrogate employees aboutsuch activities.We will not threaten reprisals to employeesfor such activitiesWE WILL NOT threaten to close the plant be-cause of such activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in ex-ercising rights guaranteed by Section 7 of theAct.WE WILL pay Joseph Mayer for loss ofearnings with interest from December 11,1978, to April 13, 1979.SMEDBERG MACHINE & TOOL, INC.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge:The larger issue in this case is whether Smedberg Ma-chine & Tool, Inc. (Respondent), laid off machinistJoseph Mayer because he was no longer needed or be-cause he promoted unionism among the employees. Sub-sidiary issues which relate to the larger question arewhether Respondent interfered with employee rights bythreats and interrogation. As set out below, I find thatthe threats and interrogation occurred, and that themotive for the layoff was discrimination.The case arises from unfair labor practice charges filedon December 11, 1978,1 by Mayer as an individuall All dates herein are in 1978 unless olherw ise indicated SMEDBERG MACHINE & TOOL, INC.5351979, a complaint based on these charges issued allegingthat Respondent violated Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (the Act), bydischarging Mayer on December I I and thereafter notreinstating him. The complaint, as amended, also allegesthat on December 12 Respondent's plant superintendent,by implication, threatened employees engaged in unionactivity with reprisals, that sometime in December he in-terrogated an employee about Mayer's starting a unionmovement in the shop, and that on December 13 Re-spondent's president threatened to close the plant unlessthe employees ceased their union activity, all in violationof Section 8(a)(1) of the Act. Respondent answered thecomplaint admitting essential jurisdictional facts, butdenying the unfair labor practices alleged. The issueswere heard before me in Chicago, Illinois, on September13, 1979.Based on the entire record, including my observationof the witnesses and consideration of the briefs filed bythe General Counsel and Respondent, I make the follow-ing:FINDINGS OF FACTI. THE EMPLOYERRespondent, an Illinois corporation, is engaged in Chi-cago, Illinois, in the operation of a job shop for the man-ufacture and wholesale of machine parts. It annually sellsand ships such products valued at over $50,000 from itsshop directly to enterprises located outside Illinois. Re-spondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act. R. E.Smith and Florence B. Smith, a partnership, d/b/a South-ern Dolomite, 129 NLRB 1342 (1961).Company management includes Herbert Smedberg,president, his son Kenneth Smedberg, vice president, andCharles Svesas, plant superintendent.The complement of employees varies from 20 to 40.At the time of the events involved herein, between 20and 25 workers were employed. Employee turnover ishigh.2The work involves operation of lathes, drillpresses, manually operated milling machines, and numeri-cally controlled milling machines. Historically the oper-ation has been nonunion.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The Employment of Mayer1. The hiringIn answer to a newspaper advertisment of Respondentseeking machinist, Mayer applied on October 23 at Re-spondent's shop and was interviewed by SuperintendentSvesas. They discussed Mayer's background in the ma-chinist trade, he describing himself as a specialist on mill-ing machines and capable of performing his own setups,and more particularly as having experience on the verti-cal, horizontal, and convertible Cincinnati and Bridge-port machines used by Respondent. Svesas explained to2 During 1977, 25 new employees were hired, of which only 2 re-mained in September 1979. During 1978, 48 were newly hired, of which10 remained in September 1979him that the normal workday was 11 hours, beginning at6:30 in the morning and ending at 6 in the evening, andthat the normal workweek was 5 days with voluntaryovertime work on weekends. He offered Mayer a job at$8 per hour working on the Cincinnati and Bridgeportmachines.3Mayer reported for work the followingMonday, October 30. He continued in Respondent'semploy until December 11, when he was let go.2. Mayer's performanceRespondent had three Cincinnati and two Bridgeportmachines located in the same section and operated byMamilla and by Mayer. In an adjacent section three nu-merically controlled papertape milling machines wereoperated by Patrick Bala, who had been with the Com-pany longer than Mayer, but who did not possess thequalifications of a journeyman-machinist able to indepen-dently operate either the Cincinnati or Bridgeport ma-chines. Although in general Mayer divided his time be-tween the Cincinnati and the Bridgeport machines, hemore frequently worked on the Bridgeports.4Mamilla undoubtedly was the more competent of thetwo milling machine operators, possessing more recentin-depth experience and receiving the highest pay in theshop. Although not as qualified as Mamilla, Mayer nev-ertheless was competent. As pointed out by Svesas,Mayer needed help from Mamilla in performing somesetups because he had been away from this type of workfor a time. But even respecting setups, he was sufficient-ly qualified to set up the machines for less qualified em-ployees to operate, and he did so on numerous occasions.Svesas testified that Mayer was slow. However, thisevaluation is suspect. I find that Mayer was slower thanMamilla but proficient enough to perform adequately.He was never criticized for being slow. Svesas gave himsome special assignments which would not have beengiven to an employee who was not proficient. The casualobservation of fellow employee Hurley was that Mayerwas careful but not slow. Patrick Bala also observed thatboth the quality and quantity of Mayer's work was good.Finally, when Svesas let Mayer go, he made no mentionof slowness as a reason for terminating him.B. The Protected ActivityA few days after Mayer came to work, Hurley, whooperated lathes not far from the milling machines, wentover to Mayer's work station to borrow some tools. Heasked Mayer what they could do about getting a unionin the shop. Mayer replied there was a lot they could doif they all pulled together.It was a custom in the shop for employees to takelunch in groups at one or another machine or in goodweather to gather outside the shop door. During No-vember and continuing until he was let go, Mayer regu-a This was Respondent's usual starting rate for an experienced journey-man operator of those machines. The only other employee regularly as-signed to those machines was Bronco Mamilla, who received 9.50 anhour.4 Svesas testified that Mayer divided his time equally between the twotypes of machines The observation of Floyd Hurley, who worked about25 feet away. was that Mayer worked more on the Bridgeports. I creditHurley as the more disinterested witness. 536DECISIONS OF NAT IONAL LABOR RELATIONS BOARDlarly joined five or six others for lunch near his machine.The group varied from day-to-day, but, in addition toMayer, often included Mamilla, Hurley, Vago Bobic,Bala, Kenneth Venstrum, and Ramon Challa. They en-gaged in general conversation and also talked aboutworking conditions and the possibility of a union. Thelong I l-hour workday was one matter complained of bymany, including Mamilla, Bala, Hurley, and Venstrum.Another complaint was disparate pay for the same typeof work. Another was the presence of excessive wasteand oil on the floor. Venstrum and Hurley complainedthat the pay was inadequate. Bobic said a companypromise to institute profit sharing had not materialized.There was general objection to the lack of overtime paywhen more than 8 hours was worked in a day but lessthan 40 hours in the week. They also talked about addi-tional holidays and shorter tenure for entitlement to holi-day pay.At some point during November, Hurley raised aquestion whether it was possible to form a union. Mayercommented to the group that he had previously workedin a union shop and was of the view it would be benefi-cial to have a union. Whether they formed their own or-ganization or called in an outside union was up to them.In early December, and specifically on December 6,the group, including Mayer, Mamilla, Bobic, Hurley,Bala, Venstrum, and Challa, talked about collective-bar-gaining agreements. Mamilla in particular was interestedin starting a union as soon as possible because he felt theCompany's failure to implement profit sharing was cost-ing him money and a union might negotiate such a plan.Mayer indicated his willingness to prepare a rough draftof contract proposals if those present would indicatewhat they desired in a contract. With this in mind theydiscussed various proposals about overtime, equal payfor equal work, and plant cleanliness. The next day, De-cember 7, they continued their discussion during lunch-time. Mayer suggested that some of them find out whatothers in the shop thought about having a union in orderto reach some estimate of the prospects of successful or-ganization. Bobic, Mamilla, Bala, and Hurley all agreedto inquire among their fellow workers and report backthe next day. On December 8 the group again convenednear Mayer's workplace and reported on the results oftheir inquiries. It appeared that about 80 percent of theshop employees would favor a union. Mayer then agreedto bring in on Monday a rough draft of contract propos-als for purposes of negotiation. That he should have un-dertaken this seems logical. From his participation in thehearing in this matter it is obvious that he is intelligent,articulate, and well educated. It is clear, and I find, thatthe discussions among the employees, including Mayer,about conditions of employment and the steps takentoward collective action respecting them were both con-certed and union activities within the meaning of theAct.As detailed hereinafter, Mayer was laid off onMonday, December 11. After being told of this, he hadhis toolbox checked and went to the locker room tochange clothes. While he was there, two Spanish-speak-ing employees came in to wash. They asked him whathad happened, and he replied that he had been fired fortrying to start a union in the plant. They then asked if itwere still possible to have a union, and he replied he be-lieved so and would do what he could to help organizethe plant. According to Mayer, they conversed in Span-ish rather than in English because Company PresidentHerbert Smedberg was within earshot outside the lockerroom door. This incident shows further protected activi-ty among the employees, including Mayer. This does notestablish company knowledge of such activity becausethere is no evidence Smedberg understood the conversa-tion in Spanish even if he overheard it.Company knowledge of Mayer's protected activity isshown by the unlawful interrogation of Bobic found inthe following section hereof. In addition, such knowl-edge is inferrable from the post layoff threats of reprisaland plant closure found hereinafter. Other surroundingcircumstances also provide a basis for inferring employerknowledge of Mayer's protected conduct. These circum-stances include the situs of the employee activities in theworkplace, the small size of the work force and theshop, and the occasional luncheon conversations of Ken-neth Smedberg with employees. Wiese Plow Welding Co.,Inc., 123 NLRB 616, 618 (1959).C. The InterrogationAt the hearing counsel for the General Counselamended the complaint to allege that in December PlantSuperintendent Svesas unlawfully interrogated employeeVago Bobic regarding Mayer's efforts to start a union.Respondent denied the allegation.To support the allegation, the General Counsel reliesupon the testimony of Bobic, a witness who has difficul-ty speaking English. He testified that, at 9 a.m. onMayer's last day of work (Monday, December 11),Svesas spoke to him at his machine and asked him, "IsJoe (Mayer) the one who would like to put the unionin?" Bobic replied he did not know.Bobic was asked by counsel for the General Counselwhat happened next. His responses are not entirely clear,a difficulty I attribute to his lack of facility with English.The sense of his testimony in response to questions fromboth counsel for the General Counsel and counsel forRespondent is that, about 20 minutes after his conversa-tion with Svesas, Mayer was laid off, and that somewhatlater, when he asked Svesas why Mayer was fired,Svesas stated he was not being fired, that he was laid off.Svesas' testimony is somewhat inconsistent with thatof Bobic. Although he confirms that, subsequent toMayer's termination Bobic asked him why, he placed theconversation in the morning immediately after Mayerleft, while Bobic placed it 2 or 3 hours later. Svesas' ver-sion is that Bobic called him over to his machine andasked, "What is Joe being let go for?" Svesas replied,"For lack of work." According to Svesas, Bobic thenasked, "Well, he's not being laid off because of theUnion?" Svesas replied, "No." Svesas further testifiedthat he said he did not know anything about the Union.To the extent that the testimony of Bobic and Svesasis inconsistent, I credit and rely on the testimony ofBobic. His demeanor was forthright. At the time of thehearing he was still employed by Respondent, and histestifying as part of the General Counsel's case was con- SMEDBERG MACHINE & TOOL, INC.537trary to his apparent best interest. Svesas, on the otherhand, was a member of management, who testified vol-untarily and in accordance with his own best interest. Ifurther note that Svesas attributed to Bobic statementscouched in language patently beyond his verbal abilities,which raises a question as to the accuracy of Svesas' re-porting.I find that on the morning of December II, about 20minutes prior to the layoff of Mayer, Svesas unlawfullyasked Bobic whether Mayer was the one who would liketo put the Union in. Considering that Svesas was Bobic'ssuperior, that the conversation occurred in the shop, andthat it dealt with union activtiy in the shop, I find theinquiry was coercive and interfered with Bobic's statu-tory rights in violation of Section 8(a)(l) of the Act. Theincident further demonstrates that immediately prior tothe layoff Svesas knew there was a movement amongshop employees to organize a union and suspected thatMayer was the key man in that movement.D. The Termination of Joseph MayerOn Monday morning, December 11, Mayer beganwork at 7. At or about 9:30 a.m. Svesas approached himat his machine, told him to turn it off, and said, "Joe, I'mgoing to have to let you go because of lack of work."He handed him two checks, paying him through 10:30a.m. of that day. He told him to have his toolboxchecked, to collect his belongings, and to leave the plant,and that it was unnecessary for him to complete the jobhe was doing at the time consisting of 14 pieces ofbronze of which only 2 were completed.Respondent's normal payday is Wednesday. No expla-nation is offered as to why Mayer was suddenly laid offwithout notice in the middle of the pay period. Svesasdid testify that laid off employees are given at least 4hours' pay on the day of layoff. This appears to havebeen complied with in Mayer's case because he was paidthrough 10:30.Kenneth Smedberg testified that good machinists areextremely hard to find and that, if there is any way Re-spondent can keep one on its payroll, it makes an effortto do so. He further testified that the decision to lay offMayer was made by his father, Herbert Smedberg.In this connection Svesas testified that on the priorSaturday (December 9) the senior Smedberg informedhim that insufficient work was coming into the shop andasked Svesas what could be done about it. Svesas testi-fied he replied as follows:I told him, well, we have a choice. We can layoffthe new machinist in there and cut down that wayover there, and he asked me, he said, "How is hedoing over there," and I said, "Well, he's slow. Hehasn't picked up on the setups and everything onit," and he said "Well, go ahead then and save onthat."Regarding whether Mayer was slow, it should benoted that no one, including Svesas, ever informed himin any fashion that he was slow or not performing setupsadequately. No other machinist in the shop other thanMamilla and Mayer was able to do setups.It is apparent that Mayer was in the middle of the jobof 14 bronze pieces which had to be completed by some-one else after his layoff. No explanation is offered as towhy, even assuming insufficient new work was comingin, he could not have compeleted that particular job al-ready in hand before being laid off.After having his tools checked and changing hisclothes, Mayer left the plant for his car in the companyparking lot. He found the lot locked, so he returned forsomeone to unlock it. Svesas came out and opened thegate. As he did so he told Mayer, "I want you to knowthat I don't hold anything against you." He then held outhis hand. If in fact Mayer was laid off because businesswas down, there was no reason for this remark. And ifMayer's work was inadequate, Svesas certainly wouldnot have made it. The comment, considered with othercircumstances surrounding the layoff, suggests thatSvesas harbored some guilt feelings regarding the layoff.E. The Threat of ReprisalThe complaint alleges that on December 12, the dayafter Mayer was laid off, Svesas implied a threat of repri-sal to employees engaged in union activities, and that thisthreat violated Section 8(a)(1) of the Act.Following Mayer's layoff, various employees speculat-ed as to whether his interest in the Union had precipitat-ed his departure. Floyd Hurley testified that on Decem-ber 12 he and fellow employee Kenneth Venstrum weretalking in this vein at Hurley's work station. Venstrumsaid Mayer had been fired for trying to get a union in.While the two were talking about it being unfair that hehad been fired, Svesas walked up and said, "I hope youguys aren't involved in this union thing." He thenwalked away.Svesas denied that he ever threatened employees forengaging in union activities. As between this generaldenial and the account of Hurley, I credit Hurley as themore disinterested witness.The circumstances described by Hurley strongly sug-gest that Svesas overheard some of the conversation ofthe two employees. In any event, involvement of thetwo in the union movement was a matter in whichSvesas could not meddle without risking violation ofSection 8(a)(l). He spoke with the authority of a supervi-sor, and, in expressing the hope that they were not in-volved with the Union, following as it did by 1 day thelayoff of the prime promoter of unionism, he pointedlyconveyed to them that the same could happen to them ifthey were involved. I find, therefore, that Svesas com-mitted an unfair labor practice prohibited by Section8(a)(l) of the Act. I further find that the layoff of Mayerwas founded on management's desire to nip unionism inthe bud.F. The Threat of Plant ClosureThe complaint also alleges, and the answer denies, thaton December 13 Herbert Smedberg threatened an em-ployee with plant closure if the employees did not ceasetheir union activities.To support this allegation, the General Counsel relieson the testimony of Patrick Bala, an operator of numeri- 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDcally controlled milling machines who was still em-ployed by Respondent at the time of the hearing. He re-called that, a day or two following Mayer's layoff, Her-bert Smedberg approached him at his work station to in-quire what he was working on and, in the conversationwhich followed, emphasized the importance of produc-tion in relation to profits. Smedberg continued talking asBala worked and, at a point when Bala was setting hismicrometer to check parts, asked him what he wasdoing. Bala replied that he was trying to make sure thework was done right. Smedberg then stated, accordingto Bala, "You guys seem to have time to stand aroundand talk about unions but you don't seem to have time towork." Bala just shrugged his shoulders. Smedbergbegan to leave, then turned back and said, "You know,you guys want to bring a union here, you know what I'lldo, 'll lock the -door, that's what I'll do."When he was called to testify, Herbert Smedberg, inanswer to a leading question, denied in general termsthat in December 1979 he told employees that if they gota union in he would shut the place down or words tothat effect. He was not asked whether he had a conver-sation with Bala.I credit Bala as the more disinterested witness. He wasstill employed by Respondent at the time of the hearingand testified contrary to his own best interest. Smedberg,on the other hand, was an interested party. Further, histestimony was much less specific than that of Bala.As company president, Herbert Smedberg was respon-sible for the decision to lay off Mayer. The above com-ment to Bala, made a day or two after Mayer's layoff,indicates strong animosity toward the concerted andunion activity and supports the above finding that thelayoff of Mayer was unlawful discrimination intended todiscourage unionism. In addition, the president's declara-tion that because employees desired a union he wouldlock the shop door unlawfully threatened retaliationagainst them for engaging in their union and concertedactivities in violation of Section 8(a)(1) of the Act.G. Business Reasonsfor the LayoffIn its brief Respondent urges two business reasons forthe layoff; namely, (a) a slowdown in business, and (b)the breakdown of one of the Cincinnati machines.1. The slowdown in businessAt the time he laid off Mayer, Svesas gave lack ofwork as the reason. Whatever the larger picture actuallywas, it is clear that at the time Mayer had work to do.He was then on a job involving 14 pieces of bronze ofwhich only 2 had been completed. Following his depar-ture other employees finished the work he had begun.Thus, at the time of layoff Mayer had not run out ofwork, and it does not appear that his immediate work sit-uation (as distinguished from the larger work picture) re-quired his layoff.The timing of his layoff also has some bearing on theeconomic defense. Mayer received no advance notice. Ifhe were to be laid off he might logically have expectedit to occur on Friday at the end of the workweek orWednesday at the end of the pay period. But Svesas laidhim off in midmorning on Monday, without notice, andin the middle of a job. In these circumstances a lack-of-work defense holds water only if it appears that thelarger business picture dictated the layoff.Respondent's sales journal for 1978 does not show anyparticular downturn in business at the time of the layoff.Accounts receivable were highest in April and lowest inSeptember. Mayer was hired in late October. Sales inNovember and December were neither particularly highnor particularly low. These records do not specificallyshow the situation in the milling machine area whereMayer worked. Presumably the workload in that area atthe time of layoff could have been demonstrated by busi-ness records. Yet none were offered. Thus, the record isleft with the generalized testimony of management wit-nesses that work was slack and the contrary testimony ofseveral fellow employees of Mayer that work did notslack off.Management witnesses included Vice President Ken-neth Smedberg, who testified that in late November andearly December they were not particularly busy, andthat Haulomatic Corporation, one of their regular cus-tomers whose work generally involved use of the millingmachines, was giving them less work. This testimonywas not keyed to any business records available at thehearing. The witness merely explained he was able to tellthat business was slow at that time because, from hisconstant review of current sales records and current jobsin the shop, he knew sales were down. He testified thathe, his father, Herbert Smedberg, and Svesas made suchperiodic reviews on Monday. But Mayer was laid offearly Monday morning, and Svesas testified that the de-cision to lay him off had been made the previous Satur-day. Thus, it would appear that the decision did notresult from a routine weekly business evaluation, butrather was a special decision.Svesas corroborates Kenneth Smedberg in the generalobservation that at the end of November and beginningof December milling machine work was starting to slowdown, not much new work was coming in, and workfrom Haulomatic was diminishing. But again no businessrecords touching on those conclusions were offered inconnection with his testimony. Herbert Smedberg, thepresident, did not testify on the subject.Certainly Svesas and Kenneth Smedberg were betterable to observe the work flow in the entire shop thanwere the rank-and-file employees who testified there wasno drop in milling machine work. But is it strange thatno documentation substantiates the management position.Records which were offered were subpenaed by theGeneral Counsel and tend to indicate there generally wasno downturn in business. Testimony respecting thenature of the job shop business tends to show that thesales journal is a reasonably accurate reflection of thestate of the business at any particular time. Consideringthat neither Kenneth Smedberg nor Svesas were disinter-ested witnesses, that the employees who testified on thissubject were less interested, and that the documentationin the record, although not conclusive, fails to indicateany marked downturn in business around the time ofMayer's layoff, I find that a preponderance of the evi-dence fails to establish that a downturn in business war- SMEDBERG MACHINE & TOOL, INC.539ranted the layoff as a matter of prudent business judg-ment.2. Shutdown of the Cincinnati machineRespondent's second point of economic defense is thebreakdown of one of the five milling machines. As al-ready noted, the milling machine area contained threeCincinnati machines and two Bridgeport machines.These were operated by Mamilla, the most senior andmost qualified machinist, and by Mayer. Both men werequalified not only to operate the machines, but also to setthem up. Mamilla and Mayer operated all five machines.Various other machinists in the shop who were not com-petent to set up were able to operate one of the Bridge-ports if either Mamilla or Mayer set it up.Respondnet urges that Mayer's layoff was justified be-cause the machine on which he principally worked brokedown and was taken out of service. The defense is falla-cious on several grounds. Respondent's brief asserts therewere two Cincinnati machines in the shop, one of whichbroke down. The record shows there were three. Whenconsideration is given to the testimony of Mayer, as wellas that of Svesas and other employees in the shop, it cannot be said that Mayer spent a significantly greateramount of time on the Cincinnati machines than on theBridgeports. Finally, the troublesome Cincinnati machinewas not shut down prior to or at the time of the layoff.Svesas testified that, while Mayer was still employed,"We had started having a little trouble with that ma-chine," that from the time of his layoff until the follow-ing April it was operating off and on but not regularly,and that it was taken out of service and remained out for3 or 4 months. The fact is that at the time of Mayer'slayoff it was still being used. Only after his layoff and asthe result of an OSHA inspection and direction to shut itdown was it taken out of service and then it remainedout for 3 or 4 months. There is no evidence that Re-spondent anticipated this shutdown. The only fair con-struction of this record is that the condition of the ma-chine did not figure in the decision to lay off Mayer. Theshutdown was an adverse development which occurredlater and supplies no basis for explaining the reason forhis layoff on December 11.3. Other pointsIn his brief counsel for the General Counsel treats ofcertain other possible defenses which Respondent doesnot assert in its brief. I have considered these and con-clude that they afford no meritorious defense.Counsel for the General Counsel anticipated (errone-ously) that Respondent would argue that Mayer per-formed defective work which was returned by custom-ers. The record does not demonstrate that Mayer didfaulty work.Another point anticipated by counsel for the GeneralCounsel is that Mayer was slow and further could notset up the milling machines for some jobs. As noted ear-lier herein, Mayer was careful but he was never criti-cized for being slow, and slowness was not mentioned tohim at the time of his layoff. I find it was not a factor inhis layoff.As to his ability to set up the milling machines, theevidence indicates that Mamilla was more competent.But to say that another employee was more competent isnot to say that Mayer was inadequate. He was nevercriticized on that ground, nor was he faulted for occa-sionally having sought the assistance of Mamilla.According to Svesas, Herbert Smedberg decided onthe layoff on Saturday, December 9, during a discussionin which Svesas spoke of Mayer as being slow andunable to set up the machines in all circumstances. Her-bert Smedberg was not asked to corroborate Svesas re-garding that conversation. And Svesas' statement regard-ing Mayer's slowness is contradicted by the credible tes-timony of both Hurley and Bala. The record containssubstantial evidence of Mayer's competence in setting upjobs for other machinists. Finally, Svesas told Mayer thereason for the layoff was lack of work, and, as alreadyfound hereinabove, the record does not support a findingthat a work shortage existed.Counsel for the General Counsel also anticipated thatRespondent might justify the layoff by asserting thatMayer was not able to work after sundown and on Sat-urday because of religious convictions. There is no basisfor finding that Mayer held such convictions or that Re-spondent's officials reasonably believed he did.H. Offer of ReinstatementThe complaint alleges as part of the unlawful discrimi-nation engaged in by Respondent that since December11 it has failed to reinstate Mayer to his former position,and that it has done so because of his union and protect-ed concerted activities. Respondent denies the allegation.As already noted hereinabove, Mayer filed charges onDecember 11, and they were served on Respondent onDecember 13. The complaint issued January 22, 1979.On Monday March 26, 1979, Kenneth Smedberg sentMayer a letter as follows:Please be advised you are being recalled fromlayoff and are hereby being offered immediate rein-statement to you [sic] job as a [machine operator] at$8.00/hour. Please contact me as soon as you re-ceive this letter so that we can arrange a time whenyou can return to work within the next 2 weeks.We want it to be clear that by making this offerof reinstatement we are not admitting that we vio-lated the law or that we discriminated against youin any way when we laid you off on December 15[sic], 1978.Mayer received the letter a few days later and respondedby his own letter indicating he would be happy to dis-cuss reinstatement. Apparently he and the Companynever got together to discuss the matter. On April 11,1979, Smedberg sent him the following mailgram: "Youare hereby unconditionally recalled to your former posi-tion. Report to work Friday, April 13, at 6:30 a.m." Theparties stipulated that as of April 19, 1979, Mayer waivedfurther right to reinstatement.On these facts I find that Mayer was specifically andunequivocally recalled to his former position effective 540DECISIONS OF NATIONAL LABOR RELATIONS BOARDApirl 13, 1979. Any backpay to which he may be enti-tled is tolled as of that date.I. Conclusions Regarding DiscriminationConsidering all of the circumstances surrounding thelayoff of Mayer, particularly its timing in relation to theprotected activities, and in relation to the workweek andthe pay period, as well as the unlawful interrogation bySvesas preceding it, his implied threat of reprisal the dayafter, and Herbert Smedberg's threat of plant closure aday or two later, which demonstrate company animustoward employee efforts to organize, I find that a pre-ponderance of the evidence supports the conclusion thatMayer was laid off because he was the key figure in thediscussions and the organizing.I further find that the layoff discouraged employeemembership in any organization which might representthe employees. This discrimination continued in effectuntil the effective offer to reinstate Mayer on April 13,1979. The layoff and failure to reinstate him were unfairlabor practices within the meaning of Section 8(a)(l) and(3) of the Act.Iii. THE EFFECTS OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor dis-putes burdening and obstructing commerce and the freeflow of commerce.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent committed unfair labor practices withinthe meaning of Section 8(a)(1) of the Act by:(a) Plant Superintendent Charles Svesas' interrogatingan employee on December 11, 1978, as to the union andconcerted activities of another employee.(b) The same plant superintendent's impliedly threaten-ing employees with reprisals on December 12, 1978, ifthey continued with concerted and union activities.(c) Company President Herbert Smedberg's threaten-ing to close the plant on or about December 13, 1978, ifemployees continued with their union activities.3. Respondent committed unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act bylaying off Joseph Mayer on December 11, 1978, andthereafter and until April 13, 1979, failing to reinstatehim.4. The unfair labor practices found above affectcommcere within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYHaving found that Respondent enaged in unfair laborpractices, I shall recommend that it cease and desisttherefrom and take certain affirmative action to effectu-ate the policies of the Act. I shall recommend that Re-spondent be ordered to offer Joseph Mayer immediateand full reinstatement to his former position or, if thatposition is not available, to a substantially equivalent po-sition, without prejudice to his seniority or other benefitsand privileges, and that he be made whole for any loss ofearnings incurred as a result of his being laid off on De-cember 11, 1978. Loss of earnings shall be computed inthe manner prescribed in F. W Woolworth Company, 90NLRB 289 (1950), plus interest as set forth in Isis Plumb-ing & Heating Co., 138 NLRB 716 (1962), and FloridaSteel Corporation, 231 NLRB 651 (1977). I shall furtherrecommend that Respondent be required to preserve andmake available to Board agents, upon request, all perti-nent records and data necessary in analyzing and deter-mining whatever backpay may be due. I shall also rec-ommend that Respondent be required to post appropriatenotices at its plant in Chicago.Upon the foregoing findings of fact, conclusions oflaw, and the entire record in this case, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER5The Respondent, Smedberg Machine & Tool, Inc.,Chicago, Illinois, its officers, agents, successors, and as-signs, shall:I. Cease and desist from:(a) Laying off or otherwise terminating employees forengaging in concerted or union activities.(b) Interrogating employees about concerted or unionactivities.(c) Threatening employees with reprisals for engagingin concerted or union activities.(d) Threatening employees with plant closure if theycontinue with concerted or union activities.(e) In any other manner interfering with, restraining,or coercing employees in the exercise of their rights toself-organization, to form, join, or assist a labor organiza-tion, to bargain collectively through representatives oftheir own choosing, and to engage in other concerted ac-tivities for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section 7 ofthe Act, or to refrain from any or all such activities.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Offer to Joseph Mayer immediate and full reinstate-ment to his former position or, if that position is nolonger available, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earningsin the manner set forth in the section of this Decision en-titled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-5 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes. SMEDBERG MACHINE & TOOL, INC.541ords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its Chicago plant copies of the attachednotice marked "Appendix."6Copies of said notice, onforms provided by the Regional Director for Region 13,after being duly signed by Respondent's authorized rep-6 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Cou-t of Appeals Enforcing anOrder of the National Labor Relations Board."resentative, shall be posted by it immediately upon re-ceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.